This matter having been presented on motion to defer the effective date of the disbarment of ARNOLD M. WARHAFTIG of UNION, who was admitted to the Bar of this State in 1968, and, good cause appearing,
It is ORDERED that ARNOLD M. WARHAFTIG is disbarred, effective May 21, 1987; and it is further
*649ORDERED that ARNOLD M. WARHAFTIG shall be permanently restrained and enjoined from practicing law as of the effective date of his disbarment; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.